JOURNAL ENTRY AND OPINION
Pursuant to R.C. 2505.02(B)(4), Plaintiff-appellant, Dorothy Porter (appellant) appeals from the order of the trial court compelling production of her medical and psychological records. The narrow focus of this Court is to determine which records are subject to discovery pursuant to R.C. 2317.02 (B) and *Page 560 
Civ.R. (26 (B)(1). For the following reasons, we affirm the judgment of the trial court and remand for further proceedings.
Appellant was terminated from employment with Defendant-appellee Litigation Management, Inc. (LMI) Appellant filed an action against LMI for breach of contract, breach of implied contract, promissory estoppel, fraud, and various other causes of action. Appellant's other tort claims were dismissed. LMI filed a motion to compel appellant to answer discovery related to her physical and mental state during her employment. Appellant filed a motion for a protective order. The trial court granted LMI's motion and denied plaintiff's motion for protective order. On appeal appellant contended that allowing LMI unlimited access to privileged medical and psychological information was an abuse of discretion where she made no claims for physical or mental injuries. Acknowledging physician-patient privilege issues and recognizing the competing interests of the parties, this Court held that Porter's claims do not directly place her physical or mental condition at issue. Notwithstanding, LMI insists that Porter's mental health was at issue in the instant case because she was terminated for `irrational and inflammatory behavior.' [Emphasis added]. See Porter v. Litigation Management, Inc., (2000) Cuyahoga App. LEXIS 2022 (May 11, 2000) Cuyahoga App. No. 76159 unreported, 2000 WL 573197. Upon remand, this Court directed the trial court to conduct an in camera inspection of the requested medical records to determine which records, if any, were pertinent to LMI's defense. Id.
After an in camera inspection of appellant's medical records, the trial court, in a journal entry filed on November 28, 2000, found that all of appellant's Cleveland Clinic medical and psychological records from 1990-2000 were relevant to the case.
A further recitation of the facts of this matter are set forth in this Court's opinion in the first appeal of this case, Porter I.
Porter filed a timely notice of appeal with this court, citing two assignments of error:
                                   I.  TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT GRANTED DEFENDANT'S MOTION TO COMPEL (AND OVERRULED PLAINTIFF'S MOTION FOR PROTECTIVE ORDER) BY ALLOWING DEFENDANT NEARLY UNLIMITED ACCESS TO PRIVILEGED MEDICAL AND PSYCHOLOGICAL INFORMATION WHERE THIS COURT PREVIOUSLY HELD PLAINTIFF DID NOT MAKE HER CONDITION AN ISSUE BY MAKING CLAIMS FOR PHYSICAL OR MENTAL INJURIES.
                                   II.  TRIAL COURT FURTHER ERRED AND ABUSED ITS DISCRETION WHEN IT GRANTED DEFENDANT'S MOTION TO COMPEL AND DENIED PLAINTIFF'S MOTION FOR PROTECTIVE ORDER *Page 561 
SINCE IT DID SO WITHOUT LIMITATION WHEN DEFENDANT'S REQUESTS ARE ADDITIONALLY OBJECTIONABLE AS THEY ARE VASTLY OVERBROAD.
In her first and second assignments of error, Porter argues that the trial court abused its discretion when it determined after an in camera review that all of the appellant's medical and psychological records were relevant and discoverable.
We first address LMI's contention that this appeal should be dismissed under the law of the case doctrine. The law of the case doctrine provides the decision of a reviewing court in a case remains the law of that case on the legal questions involved for all subsequent proceedings in the case at both the trial and reviewing levels. Nolan v. Nolan,11 Ohio St. 3d 1 citing: Gohman v. St. Bernard (1924), 111 Ohio St. 726,730, reversed on other grounds New York Life Ins. Co. v. Hosbrook (1935), 130 Ohio St. 101 [3 Ohio Op. 138]; Gottfried v. Yocum (App. 1953), 72 Ohio Law. Abs. 343, 345.
The doctrine is generally considered a rule of practice rather than a binding rule of substantive law and will not be applied so as to achieve unjust results. Nolan, supra, citing Gohman, supra, at 730-731. However, the rule is necessary to ensure consistency of results in a case, to avoid endless litigation by settling the issues, and to preserve the structure of courts as designed by the Ohio Constitution. See State, ex rel. Potain, v. Mathews (1979), 59 Ohio St. 2d 29, 32 [13 O.O.3d 17].
In pursuit of these goals, the doctrine functions to compel trial courts to follow the mandates of reviewing courts. See, e.g., State, ex rel. Special Prosecutors, v. Judges (1978), 55 Ohio St. 2d 94
[9 O.O.3d 88]; Charles A. Burton, Inc. v. Durkee (1954), 162 Ohio St. 433
[55 Ohio Op. 247]; Schmelzer v. Farrar (1976), 48 Ohio App. 2d 210, 212
[2 O.O.3d 178]; Miller v. Miller (1960), 114 Ohio App. 235 [19 O.O.2d 108]. Thus, where at a rehearing following remand a trial court is confronted with substantially the same facts and issues as were involved in the prior appeal, the court is bound to adhere to the appellate court's determination of the applicable law. See, generally, Thomas v. Viering (App. 1934), 18 Ohio Law. Abs. 343, 344; Loyer v. Kessler (App. 1925), 3 Ohio Law. Abs. 396.
With regard to the law of this case, this Court has previously determined that the records which are pertinent to LMI's defense, or otherwise relate to the issues of the case may be discovered pursuant to R.C. 2317.02(B)(3). This Court did not, however, make a final determination as to which particular *Page 562 
records were relevant as a matter of law. LMI's contention that this case should be dismissed under the law of the case doctrine is thus without merit.
Pursuant to Ohio Civ.R. 26(B)(1):
  Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery. . . It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.
A trial court has broad discretion in controlling the discovery process. See, e.g., BFI Waste Systems of Ohio v. Garfield Hts. (1994),94 Ohio App. 3d 62,75 citing Stegawski v. Cleveland Anesthesia Group, Inc. (1987), 37 Ohio App. 3d 78. Absent an abuse of discretion, an appellate court may not overturn the trial court's ruling on discovery matters. Feichtner v. Cleveland,(1994), 95 Ohio App. 3d 388, 397 citing Vinci v. Ceraolo (1992), 79 Ohio App. 3d 640.
This court has held that an in camera review by the trial court is also reviewed under an abuse of discretion standard. Wall v. Ohio Permanente Medical Group Inc., (1997), 119 Ohio App. 3d 654. Abuse of discretion connotes more than an error of law or of judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable. Tracy, Admx., et al, Appellees v. Merrell Dow Pharmaceuticals, Inc.58 Ohio St. 3d 147 citing: Berk v. Matthews (1990), 53 Ohio St. 3d 161,169; State v. Adams (1980), 62 Ohio St. 2d 151, 157, Steiner v. Custer (1940), 137 Ohio St. 448, 19 Ohio Op. 148, 31 N.E.2d 855.
In the case sub judice, the trial court did not abuse its discretion in allowing LMI access to the appellant's Cleveland Clinic medical and psychological records. A careful reading of the records indicates that the information contained therein is relevant to the issues in the case, and therefore is discoverable under Civ.R. 26(B)(1). These records contain information that is relevant to LMI's defense that Porter may have acted irrationally while employed at LMI. They seem to indicate that Porter had difficulty with previous employers and may have manifested a pattern of behavior consistent with LMI's contentions. As such, the judgment of the trial court is affirmed.
It is ordered that appellees recover of appellant its costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MICHAEL J. CORRIGAN, P.J., CONCURS. JAMES J. SWEENEY, J., CONCURS (SEE ATTACHED CONCURRING OPINION). *Page 563